—Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Ulster County) to review a determination of the Commissioner of Correctional Services which continued petitioner’s placement in involuntary protective custody.
Although the Hearing Officer did not personally interview the confidential informants but instead relied on in camera testimony and a report of correction officers who interviewed the informants, the record shows that the Hearing Officer had a sufficient basis to make his own independent assessment of the informants’ credibility (cf., Matter of Wynter v Jones, 135 AD2d 1032). The officers reported independent investigations during which they had conversations with various persons describing incidents where petitioner committed extortive acts. The descriptions were given by persons unacquainted with each other and described a common pattern of behavior of petitioner towards inmates. The information given by the officers was sufficiently detailed and specific to provide an objective basis for concluding that the informants were credible (cf., Matter of Kalonji v Coughlin, 157 AD2d 941; see, Matter of Harris v Coughlin, 116 AD2d 896, lv denied 67 NY2d 610, 1047).
Mahoney, P. J., Casey, Weiss, Levine and Harvey, JJ., concur. Adjudged that the determination is confirmed, and petition dismissed, without costs.